DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it well exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (DE 849618).
Kaiser ‘618 discloses an adjustable device for removing weeds that are present on the ground between rows of agricultural crops, which are set out on the ground in a spaced manner with a row distance from each other, with the hoeing device comprising:
a supporting frame (G), which is designed to be attached to an agricultural vehicle and on which at least one hoeing unit with a processing width that is settable to the row distance is disposed (Fig. 3), with the hoeing unit comprising the following:
at least one main bar (G) extending in a straight line and at least two transverse bars (R), which transverse bars (R) are respectively mounted on at least one main bar (G) so that they are rotatable about an axis of rotation, with the axes of rotation disposed in parallel along the longitudinal extent of the main bar (G) and in one plane, and with at least two transverse bars (R) being disposed in parallel to each other, at least one connecting bar (A) extending parallel to the at least one main bar (G), which connecting bar (A) mechanically connects the at least two transverse bars (R) with each another so that rotational motions of the transverse bars (R) are coupled to each other, at least two blades (S) for removing weeds present on the ground, which blades (S) are disposed at the at least two transverse bars (R) at a normal distance from the main bar (G) and in a definable orientation with respect to the main bar (G), with the orientation of the blades (S) remaining unaltered upon rotation of the corresponding transverse bars (R), and at least one actuation device (P) with a drive unit (C) for rotating at least one transverse bar (R), with a rotation of the transverse bars (R) altering the normal distance of the blades (S) from the main bar (G), and with the normal distance of the respective blades (S) being continuously adjustable between a maximum and a minimum normal distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 September 2022